 THE KLEINHANSCOMPANY627in my'dissenting opinion in the earlierOrkin "The Rat Man," Incor-poratedcase."The contrary conclusion of my colleagues in that caseresulted not from an absence of evidence showing the integrated na-ture of the operations of the Orkin corporations, but rather from thefailure realistically to evaluate the factors of common ownership,common officers and directors, and the fact that all of the corporationswere engaged in the same type of business, which conclusivelyshowed that those corporations were in fact a single integrated enter-prise.The absence of a centralized control of labor relations and theabsence of employee interchange relied on by my colleagues in theearlierOrkincase and in such cases asModern LinenctLaundryService, Inc.,"andSafeway Transit Company11as abasis for theirrefusal to find "single employer" are factors which are more appro-priately considered in determining the appropriate unit.To relyexclusively on such factors in determining the jurisdictional questionof whether a "single employer" exists is to confuse unit and jurisdic-tional questionsto the detriment of employees seeking the benefits ofcollective bargaining.Accordingly, because the 29 Orkin corporations are commonlyowned and have the same officers and directors who exercise a com-mon control over the policies of all corporations, I find that they con-stitute an integrated multistate enterprise and that it will effectuatethe policies of the Act to assert jurisdiction herein.9 112 NLRB 762.10 110 NLRB1305, 114 NLRB 166.11 111 NLRB 1359.The Kleinhans CompanyandRetail Clerks International Associ-ation,Local212,AFL-CIO,Petitioner.Case No. 3-RC-1604.February 28,1956SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to the Board's Decision and Direction of Election, datedNovember 17, 1955,1 an election was conducted under the direction andsupervision of the Regional Director for the Third Region.Upon con-clusion of the election the parties were furnished a tally of ballotswhich shows that of approximately 79 eligible voters, 76 cast validballots of which 40 were for the Petitioner, 36 were cast against thePetitioner, and 2 voted challenged ballots.The challenged ballots arenot sufficient in number to affect the results of the election.INot reported in printed volumes of Board Decisions and Orders.115 NLRB No. 96. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 12, 1955, the Employer filed five timely objections toconduct affectingthe results of the election.'Becausethe RegionalDirector construed the first 4 objections to be essentially a motion forreconsideration of the Board's original decision, he without furtheraction referred the 4 objections to the Board for disposition.Weagree with the Regional Director's action concerning these objections.Except for the offer of newly discovered evidence contained in theEmployer's supplement to its motion, the grounds upon which boththe motion and the first 4 objections are based may essentially be re-duced to 1 ground, i. e., that the Board erred in its original decision byexcluding the service employees from the unit.The Employer's Offer of Newly Discovered EvidenceThis offer of evidence consists of statements by three service em-ployees that during the organizational campaign the Petitioner at-tempted to solicit their membership in the Union.The Employercontends that the Board should reopen the record, admit the evidence,and upon such evidence find the unit inappropriate on the ground thatthe unitwas basedon the extent to which the Petitioner had organizedthe employees. In view of the facts in this case, we find no merit inthe contention that the record be reopened for further evidence.As-sumingarguendothat the evidence offered is newly discovered, suchevidence is inunaterial, as we have already, in our original decision,found that the unitpossessesthe basic qualities of appropriateness.Accordingly, the motionto reopen is denied.As regards to the rest of the motion bearing on the question of theunit determination, together with the first four objections which aretreated as part of that motion, these items contain nothing which hasnot already been considered by the Board in itsoriginaldecision in thiscase.Accordingly, we find no merit in the above motion and the fourobjections, which are therefore overruled.Objection 5 remains for consideration. In accordance with theBoard's Rules and Regulations, the Regional Director conducted aninvestigation of this objection and on December 13, 1955, issued andserved upon the parties his report on objections. In this report, theRegionalDirector found that the objection was withoutmerit andrecommendedthat the objection be overruled.The Employer filedexceptions to the Regional Director's finding and recommendation.Objection 5 is essentially that the field examiner of the Board struckthe namesof the servicegirls from the list of eligible voters submittedOn the same date the Employer filed with the Board a motion in this case entitled"Motion to reopen record and redeteimine the unit" Thereafter. on January 5, 1956, theEmployer filed a supplement to its motion.As the motion, except for its supplement,essentially contains the same grounds upon which the first 4 of the Employer's 5 objec-tions to conduct of election is based, we shall hereinafter consider both the original motionand the 4 objections together. CARL BURWICK AND COMPANY629by the Employer and they were therefore disfranchised.The Re-gionalDirector's investigationshows that, when the eligibilitylist wassubmitted to the Board's Regional Office and was examined by thePetitioner in accordance with the customary procedure, the fieldexaminer'sattention was called to the fact that the list included serv-ice employees which were specifically excluded by the Board from theunit.The field examiner therefore struck thenamesof the serviceemployees from the eligibility list.There is no contention that em-ployees other than service employees were stricken from the list ofeligible voters.Because we specifically excluded service employees inour original decision, which we have also reaffirmed herein, we findthat the objection is wholly without merit.Accordingly, we adopt theRegional Director's recommendation and overrule the objection.In view of the foregoing, and as it appears that the Petitioner hasreceived a majority of the valid ballots cast, we shall certify it as theexclusivebargaining representative of the Employer's employees inthe appropriate unit.[The Board certified Retail Clerks, International Association, Local212, AFL-CIO, as the designated collective-bargaining representativeof the employees of the Employer at its Buffalo, New York, store, inthe unit heretofore found appropriate.]Hyman and Israel Burwick, d/b/a Carl Burwick and CompanyandAlpheus S. Mascroft, Jr.Hyman and Israel Burwick,d/b/a Carl Burwick and CompanyandAmerican Federation of Grain Millers,AFL-CIO.CasesNos. 1-CA-1869 and 1-CA-1926. February 29, 1956.DECISION AND ORDEROn November 23, 1955, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in certain unfair labor practices al-leged in the complaint to be in violation of Section 8 (a) (1) and(2) of the Act, and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.The Trial Examiner alsofound that the Respondents had not engaged in certain unfair laborpractices alleged in the complaint to be in violation of Section 8(a) (1), (3), and (4) of the Act. Thereafter, Alpheus S. Mascroft,Jr., the Charging Party in Case No. 1-CA-1869, filed a brief andexceptions with respect to the Trial Examiner's finding that theRespondents had not reduced his hours of employment in violationof Section 8 (a) (3) of the Act. The Respondents filed a reply brief.No other exceptions were filed.115 NLRB No. 94.